Citation Nr: 1329591	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  08-37 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been 
advanced on the Board's docket. 

The Veteran served on active duty from June 1975 to February 
1977.  He died in November 2006.  The Appellant is the 
Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In April 2010, the Appellant appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the file.

In August 2010, the Board remanded the case for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. 
App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran died in November 2006, and the death 
certificate lists the cause of death as poorly 
differentiated adenocarcinoma of the lung; no other 
condition was listed as contributing to death.

2.  The Veteran's fatal lung cancer was not incurred in 
service or was otherwise related to service.



3.  The Veteran's service-connected disabilities at the time 
of his death were bilateral hearing loss and tinnitus and a 
service-connected disability is not shown to have caused or 
contributed materially in producing or hastening the 
Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. §§ 1131, 
1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473   (2006). 


In a claim for dependency and indemnity compensation, 
including the cause of death, notice under 38 U.S.C.A. § 
5103(a) must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time 
of his death, (2) an explanation of the evidence and 
information required to substantiate the claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342   (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2007 and in September 2010.  The 
Appellant was notified of the type of evidence that was 
required to substantiate the claim for the cause of death.  
The Appellant was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody 
of a Federal agency, such as private medical records.  The 
notice included the provision for the effective date of the 
claim.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. 
App. 112   (2004) (to the extent of pre-adjudication VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice 
of the elements of the claim; and of 




Hupp v. Nicholson, 21 Vet. App. 342 (2007) (an explanation 
of the evidence and information required to substantiate the 
claim based on a previously service-connected condition, and 
an explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected, and a statement of the conditions for which a 
Veteran was service-connected at the time of his death). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in February 2010. Mayfield v. Nicholson, 499 
F.3d 1317   (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist 

In May 2013, in accordance with 38 U.S.C.A. § 7109 and 38 
C.F.R. § 20.901, the Board obtained a medical expert opinion 
from the Veterans Health Administration (VHA) on the 
question of a causal relationship between the Veteran's 
cause of death and service.  As the VHA expert considered 
the Veteran's medical history and described the disability 
in sufficient detail and provided a rationale to support the 
conclusions reached in the opinion, the Board finds that the 
VHA opinion is adequate to decide the claim of service 
connection for the cause of the Veteran's death.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical 
opinion must be based on consideration of the veteran's 
prior medical history and examinations and also describe the 
disability, if any, in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully 
informed one).



The Appellant and her representative were provided a copy of 
the VHA opinion and afforded the opportunity to submit 
additional evidence and argument.  The Appellant responded 
in September 2013.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Appellant in developing the 
facts pertinent to the claim is required to comply with the 
duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131. 

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse is entitled to dependency and 
indemnity compensation.  38 U.S.C.A. § 1310. 

A death will be considered to result from a service-
connected disability when the evidence establishes that such 
disability, which is causally related to service, was either 
the principal or a contributory cause of the veteran's 
death.  38 C.F.R. § 3.312(a). 

For a service-connected disability to constitute a principal 
cause of death, it must be shown to be the primary cause of 
death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b). 



For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312(c). 

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature. 38 C.F.R. § 3.312(c).

Evidence

The Veteran's adjudicated service-connected disabilities 
were bilateral hearing loss and tinnitus with a combined 
rating of 60 percent.  The Veteran was rated totally 
disabled based on individual unemployability since June 
1999. 

The death certificate shows that in November 2006 the 
Veteran died at home.   The immediate cause of death was 
listed as poorly differentiated adenocarcinoma of the lung.  
No other condition was listed as contributing to the cause 
of death. 

The Veteran served on the USS Oklahoma from June 1975 to 
November 1976.




The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of lung cancer. 

VA records show that the Veteran had a long history of 
smoking.  In November 2005, the Veteran gave a 35 year 
history of smoking one pack of cigarettes a day.  He stated 
the he worked in coal mines for 12 years and worked in a 
fiberglass factory.  

In June 2005, the Veteran was seen in follow-up for thyroid 
carcinoma, which was first diagnosed in 1997.  In October 
2005, the Veteran was treated for complaints of chest pain 
of three weeks' duration.  X-rays showed right pleural 
effusion with right basilar atelectasis and a question of a 
nodular density in the right mid-lung field.  In November 
2005, a CT scan showed abnormal pleural and parenchymal 
changes in the right chest.  In December 2005, it was noted 
that the Veteran had a history of both metastatic papillary 
thyroid carcinoma and parathyroid carcinoma with 
thyroidectomy and I-131 treatment.  The Veteran underwent a 
thoracotomy with rib resection, partial lobectomy, and 
partial decortications.  In January 2006 a pathology report 
for specimens taken in December 2005 were positive for 
poorly differentiated adenocarcinoma of the right pleura.  

The Veteran died of lung cancer in November 2006.

In May 2013, a VHA expert in occupational medicine reviewed 
the Veteran's medical history regarding adenocarcinoma of 
the lung and thyroid cancer and the assertion that the 
Veteran was exposed to red lead pain, which contained either 
red chromate or zinc chromate, in service, which caused the 
lung cancer.  The VHA expert stated that red lead, including 
applying or removing lead based paint, is not commonly 
associated with lung cancer, citing two case studies, 
finding no excess risk of lung cancer due to occupational 
exposure to organic lead or inorganic lead.  


The VHA expert stated that Chromium is associated with lung 
cancer, including lead or zinc chromate.  The VHA expert 
cited epidemiologic studies on the relationship between 
exposure to hexavalent chromium, the most toxic form, and 
lung cancer and that there was strong relationship, which 
was best seen in productions workers.  The VHA expert 
stated, however, the Veteran's case was not analogous to 
exposure to chromate or zinc chromate in production workers.  
The VHA expert stated production workers were exposed to raw 
materials on a nearly constant basis over their working life 
time, which was not expected in US Navy personnel.  Further, 
the VHA expert explained that the Veteran's potential 
exposure was estimated to be approximately one year compared 
to the working lifetime of a production worker of 20 to 40 
years.  While being a member of the deckforce on the USS 
Oklahoma City would expose the Veteran to red lead paint, 
lead chromate, or zinc chromate, the amount of exposure was 
not analogous to that in the production of lead chromate or 
zinc chromate pigment.  

The VHA expert found no literature references supporting an 
increased risk of cancer of the lung with the type of 
exposure and absorption that would be expected in the 
Veteran, taking into account possible exposure with ship 
renovation or repair, including chipping, grinding, sanding, 
torching or reapplying red lead paint containing either lead 
chromate or zinc chromate pigments.  

The VHA expert expressed the opinion that the Veteran's long 
history of cigarette smoking was the proximate cause of the 
Veteran's lung cancer as opposed to a one year of possible 
exposure removing or applying red lead paint.  Cigarette 
smoking was found to be the greatest risk factor for the 
development of lung cancer in the Veteran.  The VHA expert 
concluded that the Veteran's poorly differentiated 
adenocarcinoma of the lung, non-small cell lung cancer, was 
not the type of cancer associated with exposure to red lead 
paint in the context of expected exposure as a member of the 
deck force.  


The VHA expert also concluded that it was less likely as not 
that the anticipated exposure to red lead paint as a member 
of the deck force caused the Veteran's lung cancer.  

Analysis

The Appellant does not argue and there is no competent lay 
or medical evidence that the fatal lung cancer was 
affirmatively shown to have been present in service or that 
lung cancer manifested to a compensable degree within one 
year following separation from service in 1977, as lung 
cancer was not shown until 2005. 

The Appellant also does not argue and there is no competent 
lay or medical evidence that the service-connected 
disabilities, namely, bilateral hearing loss and tinnitus 
caused or contributed materially in producing or hastening 
the Veteran's death. 

The Appellant does assert that the Veteran's fatal lung 
cancer was caused by exposure to red lead paint and zinc 
chromate while the Veteran was serving aboard a naval ship.

To the extent that the Appellant attributes the Veteran's 
cause of death to exposure to red lead paint and zinc 
chromate in service, the Appellant as a lay person is 
competent to offer an opinion on a simple medical condition.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competency is a question of fact, which is to be addressed 
by the Board. 





Although the Appellant is competent to describe symptoms she 
observed before the Veteran's final illness, the Appellant 
as a lay person is not competent, that is, not qualified 
through specialized education, training, and expertise to 
offer an opinion on medical causation.  38 C.F.R. § 3.159 
(Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, or 
experience; lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(Lay testimony is competent as to symptoms of an injury or 
illness, which are within the realm of one's personal 
knowledge; personal knowledge is that which comes to the 
witness through the use of the senses.). 

The Appellant's opinion as a lay person is limited to 
inferences that are rationally based on her perception and 
does not require specialized education, training, or 
experience.  As a lay person, the Appellant without 
specialized education, training or experience is not 
competent to infer based on personal observation alone that 
the Veteran's lung cancer was caused by exposure to red lead 
paint and zinc chromate in service.

Although the Appellant is competent to relate 
contemporaneous medical diagnoses and symptoms that later 
support a diagnosis by a medical professional, there is no 
contemporaneous medical diagnosis or later diagnosis by a 
medical professional that relates the Veteran's death to an 
in-service injury, disease or event, including exposure to 
red lead paint and zinc chromate in service or that a 
service-connected disability caused or contributed to the 
cause of the Veteran's death. 






For these reasons, the Board rejects the Appellant's 
statements as competent evidence to substantiate the claim 
that the cause of the Veteran's death was related to 
exposure to red lead paint and zinc chromate in service. 

The only competent medical evidence addressing the question 
of whether the Veteran's death was related to exposure to 
red lead paint and zinc chromate in service is the opinion 
of a VHA expert in occupational medicine.  The VHA expert 
reviewed the Veteran's history and the medical literature in 
rendering the opinion that the Veteran's exposure to red 
lead pain and zinc chromate was not analogous to studies 
that showed an association between lung cancer and exposure 
to chromate or zinc chromate in production workers.  The VHA 
expert stated production workers were exposed to raw 
materials on a nearly constant basis over their working life 
time, which was not expected in US Navy personnel.  The VHA 
expert stated that the Veteran as a member of the deckforce 
on the USS Oklahoma City would have been exposed to red lead 
paint, lead chromate, or zinc chromate, but the amount of 
exposure was not analogous to that in the production of lead 
chromate or zinc chromate pigment.  

The VHA expert found no literature references supporting an 
increased risk of cancer of the lung with the type of 
exposure and absorption that would be expected in the 
Veteran, taking into account possible exposure with ship 
renovation or repair, including chipping, grinding, sanding, 
torching or reapplying red lead paint containing either lead 
chromate or zinc chromate pigments.  

The VHA expert expressed the opinion that the Veteran's long 
history of cigarette smoking was the proximate cause of the 
Veteran's lung cancer as opposed to a one year of possible 
exposure removing or applying red lead paint.  The VHA 
expert explained that the cigarette smoking was the greatest 
risk factor for the development of lung cancer in the 
Veteran.  


The VHA expert concluded that the Veteran's poorly 
differentiated adenocarcinoma of the lung, non-small cell 
lung cancer, was not the type of cancer associated with 
exposure to red lead paint in the context of expected 
exposure as a member of the deck force.  The VHA expert also 
concluded that it was less likely as not that the 
anticipated exposure to red lead paint as a member of the 
deck force caused the Veteran's lung cancer.  The Board 
finds the opinion of the VHA expert persuasive evidence, 
which opposes rather than supports the claim.  

As there is no competent lay or medical evidence in favor of 
the claim, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


